PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Goode et al.
Application No. 15/296,604
Filed: 18 Oct 2016
For Implantable Electrical Stimulation Leads

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.137(a), filed November 5, 2021, to revive the above-identified application.

This petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

The above-identified application became abandoned for failure to reply in a timely manner to the non-final Office action, mailed April 18, 2019, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on July 19, 2019.  A notice of abandonment was mailed on November 15, 2019.  

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section, and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 


On November 5, 2021, amendments to the specification and claims, remarks, the petition fee, and the proper statement of unintentional delay were received.  

As such, requirements one and two of 37 C.F.R. § 1.137(a) have been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.1  The fourth requirement of 37 C.F.R. § 1.137(a) has not been satisfied.  A discussion follows.

Regarding the fourth requirement, Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.137(a) was filed more than two years after the date of abandonment of this application.  Therefore, Petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 C.F.R. § 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

The period that must be shown to have been unintentional is the period that begins on July 18, 2019 at midnight and ends with the filing of a grantable petition.

With this petition, no explanation of the extended period of delay has been located in the electronic file.

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C 
§ 704.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.



this decision should be directed to the undersigned at (571) 272-3225.6  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply
        
        6 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.